ON REHEARING

                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4551



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KEMP SHIDER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-02-123)


Submitted:   February 16, 2005             Decided:   March 31, 2005


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


James H. Moss, MOSS, KUHN & FLEMING, P.A., Beaufort, South
Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, Miller W. Shealy, Jr., Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kemp Shider petitions this court for rehearing of his

earlier appeal.   In light of United States v. Booker, 125 S. Ct.

738 (2005), and United States v. Hughes, 2005 U.S. App. LEXIS 4331

(4th Cir. Mar. 16, 2005), we grant the petition for rehearing

solely as to the sentence and find that the district court plainly

erred in imposing a sentence that exceeded the maximum allowed

based on facts established by Shider’s guilty plea.   We therefore

vacate the sentence and remand for proceedings consistent with

Hughes. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                             VACATED AND REMANDED




                              - 2 -